Citation Nr: 1409301	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $8,130.30.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1958 to September 1978.  The Veteran died in March 2006.  The appellant in this case is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

Although the appellant's March 2011 notice of disagreement addressed her waiver of overpayment of death pension benefits as a result of excess income from the Social Security Administration (SSA), the appellant's April 2011 statement of the case (SOC) only addressed the issue of waiver of pension debt as a result of her fugitive felon status.  The appellant's May 2011 VA Form 9 appeal specifically referenced the April 2011 SOC.  A separate decision from COWC on the issue of entitlement to waiver of overpayment of death pension benefits as a result of excess income from SSA was issued in April 2011, with an SOC completed in August 2011.  However, the appellant did not file a subsequent appeal of this issue to the Board.  Therefore, the only issue on appeal is whether the appellant is entitled to waiver of recovery of an overpayment of VA death pension benefits in the amount of $8,130.30 as a result of her fugitive felon status, as styled on the title page.

The Board notes that in the appellant's March 2011 notice of disagreement, she requested VA representation in her appeal.  However, in December 2010 and August 2011, the appellant was sent letters by the RO that informed her that she was responsible for appointing a representative to represent her in the appeal.  As the Board has received no power of attorney, we consider the appellant to be proceeding pro se.

A review of the Virtual VA paperless claims processing system reveals documents pertinent to the present appeal.  The VBMS paperless claims system does not contain any pertinent documents.


FINDINGS OF FACT

1.  Effective April 1, 2006, the appellant began receiving VA death pension benefits.

2.  The RO subsequently learned that the appellant had been classified as a fugitive felon from June 9, 2009 to June 18, 2010, due to a warrant that was issued for her arrest.

3.  During the period in which her fugitive felon status was in effect, the appellant continued receiving VA death pension benefits, thereby creating an overpayment in the amount of $8,130.30.

4.  While there has been no fraud, misrepresentation, or bad faith on the part of the appellant, her actions have been shown to be the direct cause of the overpayment. Conversely, there has been no showing of fault on the part of VA in the generation of the debt.

5.  Recovery of the assessed overpayment would not deprive the appellant of the ability to provide for basic necessities.

6. Waiver of the assessed overpayment would unjustly enrich the appellant.




CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of VA death pension benefits are not met.  38 U.S.C.A. §§ 1521, 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran (or other claimant) eligible for compensation benefits may not be paid such benefits for any period during which he is a "fugitive felon." 38 U.S.C.A. § 5313B  (West 2002). 

The implementing regulation, 38 C.F.R. § 3.665(n) , provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.

38 C.F.R. § 3.665(n)  (2012).

While the term "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel  opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.' Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above. See 42 U.S.C.A. § 1382(e)(4)(A) .

The pertinent facts of this case are not in dispute.  The appellant was arrested in October 2008 on charges of Fraudulently Passing a Bad Check, Grand Theft Exceeding $400, False Pretenses, and Burglary.  The severity of charges was designated with an "F" indicating that they are felonies.  The evidence of record further establishes that the appellant was a fugitive felon from the date of issuance of an arrest warrant from June 2009 until the date when the warrant was cleared (June 2010).  Thus, the appellant meets the definition of a "fugitive felon" under 38 C.F.R. § 3.665(n)(2)(ii) for this time period as the appellant meets the criteria set forth in 38 C.F.R. § 3.665(n)(2)(ii). 

The appellant claims that recovery of the debt created between June 2009 and June 2010, as a result of her felony fugitive status, should be waived in light of her limited financial circumstances.  The appellant submitted her request for waiver within 180 days of receiving notification of the indebtedness.  Therefore, her request is deemed timely and must be considered on the merits.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  The Board notes that the appellant does not dispute the amount of the debt created.

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:  (1) Fault of the debtor. Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults. Weighing fault of debtor against any VA fault.  (3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose. Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.  (5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment. Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The above criteria, however, are only applicable in the absence of any fraud, misrepresentation, or bad faith on the part of the person seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963. 

For VA purposes, misrepresentation must amount to more than mere inadvertence. 38 C.F.R. § 1.962(b).  It must be willful in nature.  Moreover, the term "bad faith" must amount to unfair or deceptive dealing in an effort to gain at another another's expense.  Therefore, in the context of a validly generated VA debt, a debtor would be considered to exhibit bad faith if his conduct, although not performed with actual fraudulent intent, was undertaken to seek an unfair advantage, with knowledge of the likely consequences, and resulted in a loss to the government.  38 C.F.R. § 1.965(b)(2).  Further, the Board observes that "lack of good faith" indicates an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  Id.

Here, the Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment at issue.  The debt resulted from the payment of VA death pension benefits during a period in which the appellant was the subject of an outstanding arrest warrant.  However, the appellant has effectively indicated that she was unaware of the outstanding warrant until it was brought to her attention by VA.  See Appellant's Statement in Support of Claim, June 2010.  Moreover, the record shows that, upon learning of that warrant's existence, the appellant took affirmative steps to resolve her legal issues and had a judge determine that the warrant could be lifted.  From those facts, it appears that not only was the appellant ignorant of her arrest warrant for the majority of the time it was pending but that she also exercised due diligence in resolving that impediment to her receipt of VA benefits.  There is no evidence that she willfully intended to deceive VA or seek unfair advantage.  Accordingly, the Board finds that a showing of fraud, misrepresentation, or bad faith has not been presented.  Therefore, there are no mandatory bars to waiver in this case. 

The Board now turns to the remaining question of whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In addressing that question, the first consideration is whether the appellant was predominantly at fault in the creation of the debt.  In this case, the evidence shows that the appellant was predominantly at fault in the creation of the debt.  Notwithstanding the appellant's lack of fraud, misrepresentation, or bad faith, the fact remains that she collected death pension benefits during a period in which a warrant for her arrest was pending.  She was the subject of a warrant due to her own actions, despite that fact that she may not have had knowledge of the warrant.  Thus, her own actions were responsible for the creation of the debt.

Having established that fault lies with the appellant, the Board must weigh her liability against that of VA.  38 C.F.R. § 1.965(a)(2).  The Board observes that VA acted promptly once it became aware of the overpayment and cannot in any way be held responsible for the creation of that debt.  Therefore, its culpability cannot be found to exceed the fault of the appellant.  This weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience.  However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the appellant undue financial hardship. 

In a December 2010 written statement, the appellant indicated that she had very little income and could not afford to cover the amount of the debt.  At that time, she also submitted a final status report, indicating that her net income totaled $3,025.00 per month.  She stated that she owed approximately $13,000.00 on a car loan, $14,000.00 in student loans and $3,000.00 on a personal loan.  The appellant further stated that her monthly expenses generally totaled $3,122.00, which included rent, food, utilities, life insurance, and monthly payments on her car loan ($495.00), student loan ($495.00) and personal loan ($130.00).  She indicated that, after paying all of her bills each month, she generally was at a deficit of $97.00.  

Significantly, the appellant noted that she could afford to make monthly payments towards her debts.  A future increased income potential was shown due to her ongoing payment and retirement of these debts.  In view of the information the appellant has submitted, the Board finds that, while she would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive her of the basic necessities of life and thereby pose an undue hardship.  While the appellant may have creditors, her debt to the government is also an important obligation that must be satisfied.  Accordingly, the Board finds that recovery of the overpayment does not constitute a violation of the principles of equity and good conscience.

Next, the Board must consider whether the recovery of the overpayment would defeat the intended purpose of the VA compensation at issue.  In this case, the Board finds that the purpose of the appellant's death pension benefits would not be defeated.  Death pension benefits are intended to compensate eligible family members of deceased wartime veterans who have limited or no income.  However, otherwise qualified recipients of death pension benefits are statutorily prohibited from receiving these benefits during periods of time in which they are classified as fugitive felons.  The appellant's status as a fugitive felon has been established. Consequently, the Board finds that repayment of her debt would not conflict with the objective underlying her death pension benefits as she was legally barred from receiving those benefits during the time period in which that debt was generated. 

The Board also finds that failure to make restitution would unfairly enrich the appellant because she received monetary benefits to which she was not entitled.  VA continued to make death pension payments after the appellant met the definition of a fugitive felon.  Those additional payments were not warranted throughout the time period in which her arrest warrant remained in effect.  Thus, to allow the appellant to keep those additional payments would constitute unjust enrichment.

As a final point in its analysis, the Board must consider whether reliance on the VA benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation.  In this case, no such relinquishment of right or incurrence of obligation has been contended or shown.  Indeed, there has been no evidence to suggest that the appellant detrimentally changed her position by relying on the death pension benefits received from June 2009 to June 2010.

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment.  The appellant has been found to be at fault in the creation of the debt, and, thus, the retention of the overpayment would unfairly enrich her.  Moreover, repayment of the debt would not deprive the appellant of the basic necessities of life nor would it defeat the purpose for which her benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and waiver of recovery of the overpayment of VA death pension benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, with respect to VA's duties to notify and assist, the provisions of law and regulations which set forth VA's requirements for other claims are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Lueras v. Principi, 18 Vet. App. 435 (2004).  Therefore, no further discussion of those requirements is needed prior to the disposition of the appellant's claim.







ORDER

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $8,130.30 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


